--------------------------------------------------------------------------------

Exhibit 10.26
 
AMENDMENT TO DIRECTOR RETIREMENT PLAN
 
WHEREAS, Colonial Bank, FSB (the “Bank”) maintains the Colonial Bank, FSB
Director Retirement Plan, effective January 1, 2011 (the “Plan”); and
 
WHEREAS, the Bank desires to modify the definition of “Normal Retirement
Benefit” to provide that the Normal Retirement Benefit of directors under the
Plan will equal 50% of their highest three-year average compensation earned from
the Board during any three calendar years while serving as a member of the
Board; and.
 
WHEREAS, Section 7.2 of the Plan permits the Bank to amend the Plan from time to
time; and
 
WHEREAS, such amendment shall have retroactive effect to the initial Effective
Date of the Plan.
 
NOW THEREFORE, the Plan is hereby amended as follows, effective immediately:
 
1.           The definition of “Normal Retirement Benefit” at Article II of the
Plan is amended to read as follows:
 
               “Normal Retirement Benefit” shall mean 50% of a Director’s
highest three-year average Compensation earned from the Board during any three
calendar years while serving as a member of the Board.”
 
IN WITNESS WHEREOF, the Bank has executed this Amendment on the date set forth
below.
 
 

   
COLONIAL BANK, F.S.B.
           
November 15, 2012
By:
/s/ Edward J. Geletka
 
Date
 
Edward J. Geletka, President and
Chief Executive Officer